Name: Commission Regulation (EC) No 1921/2002 of 28 October 2002 amending Regulation (EEC) No 3149/92 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community
 Type: Regulation
 Subject Matter: social protection;  economic policy;  foodstuff;  social affairs;  trade policy
 Date Published: nan

 Avis juridique important|32002R1921Commission Regulation (EC) No 1921/2002 of 28 October 2002 amending Regulation (EEC) No 3149/92 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Community Official Journal L 293 , 29/10/2002 P. 0009 - 0010Commission Regulation (EC) No 1921/2002of 28 October 2002amending Regulation (EEC) No 3149/92 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3730/87 of 10 December 1987 laying down the general rules for the supply of food from intervention stocks to designated organisations for distribution to the most deprived persons in the Community(1), as amended by Regulation (EC) No 2535/95(2), and in particular Article 6 thereof,Whereas:(1) Article 3 of Commission Regulation (EEC) No 3149/92(3), as last amended by Regulation (EC) No 1098/2001(4), provides that implementation of the annual plan for the distribution of the food products to the most deprived persons shall run from 1 October to 30 September of the following year. For the sake of the sound management of intervention stocks, provision should be made to ensure that the products to be distributed are withdrawn from intervention stocks by 31 August of the year of distribution at the latest.(2) Article 5 of Regulation (EEC) No 3149/92 sets the accounting value of the products made available. This provision should be adapted to take account of changes in the intervention scheme affecting the common organisation of the market in beef and veal.(3) Article 8 of Regulation (EEC) No 3149/92 should be repealed, since it no longer applies as the transport costs concerned are reimbursed on the basis of expenditure incurred.(4) The measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 3149/92 is amended as follows:1. the following second subparagraph is added to Article 3(1):"Withdrawal of the products from intervention stocks shall take place from 1 October to 31 August of the following year.";2. Article 5 is replaced by the following:"Article 51. For EAGGF Guarantee Section accounting purposes, and notwithstanding the provisions of Article 8 of Regulation (EEC) No 1883/78(5), the accounting value of the products made available from intervention under this Regulation shall be the intervention price applicable on 1 October of each year.In the case of beef, the accounting value of the products made available shall be the intervention price applicable on 30 June 2002. That price shall be subject to the coefficients set out in the Annex.For the Member States which have not adopted the euro, the accounting value of intervention products shall be converted into national currency at the exchange rate applicable on 1 October.2. Where intervention products are transferred from one Member State to another, the supplier Member State shall record the product delivered as a zero entry in the accounts and the Member State of destination shall record it as a receipt in the month of dispatch, using the price calculated in accordance with paragraph 1.";3. Article 8 is hereby repealed.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 October 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 October 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 352, 15.12.1987, p. 1.(2) OJ L 260, 31.10.1995, p. 3.(3) OJ L 313, 30.10.1992, p. 50.(4) OJ L 150, 6.6.2001, p. 37.(5) OJ L 216, 5.8.1978, p. 1.